        Case 1:19-cv-01353-DAD-SAB Document 30 Filed 02/11/21 Page 1 of 1



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8    KAREEM J. HOWELL                                 )   Case No.: 1:19-cv-01353-DAD-SAB (PC)
9                                                     )
                      Plaintiff,                      )
                                                      )   ORDER DIRECTING CLERK OF COURT TO
10            v.                                          CLOSE CASE AND ADJUST THE DOCKET TO
                                                      )
                                                          REFLECT VOLUNTARY DISMISSAL
11                                                    )   PURSUANT TO RULE 41(a) OF THE FEDERAL
     I. CEBALLOS, et al.,
                                                      )   RULES OF CIVIL PROCEDURE
12                                                    )
                      Defendants.                     )   (ECF No. 29)
13                                                    )
14
15            Plaintiff Kareem J. Howell is appearing pro se and in forma pauperis in this civil rights action
16   pursuant to 42 U.S.C. § 1983.
17            On February 10, 2021, a stipulation was filed dismissing this action with prejudice and with each
18   party to bear its own costs and fees. (ECF No. 29.) In light of the stipulation of the parties, this action
19   has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th
20   Cir. 1997), and has been dismissed with prejudice and without an award of costs or attorneys’ fees.
21            Accordingly, the Clerk of the Court is HEREBY DIRECTED to adjust the docket to reflect
22   voluntary dismissal of this action pursuant to Rule 41(a).
23
24   IT IS SO ORDERED.
25
     Dated:        February 11, 2021
26                                                        UNITED STATES MAGISTRATE JUDGE

27
28

                                                          1
